Action for damages for wrongful death. Plaintiff claims that her decedent slipped on a dangerous condition of frozen snow on defendant’s subway station platform and was precipitated into the space between two cars of a train coming into a station. The court dismissed the complaint. Judgment reversed on the law and a new trial granted, with costs to abide the event. The theory of the court’s action was that there was insufficient proof of notice. The proof on the issue of notice was prima facie sufficient to enable a jury to find that the defendant had constructive notice of a dangerous condition on its platform, because of which the plaintiff’s decedent fell. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.